DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of a combination of clothing and removable decorative button cover assembly comprising, an article of clothing, a flap section, an under-flap portion, an over-flap portion, an elongated slider bar, a bracket, a decorative cover, a snare, a mounting portion, a standoff portion, a barrier, and two positions of extreme limits to overcome the prior art.  
The prior art references do not disclose the specific relationship between the spaced part between the mounting portion and the slider bar through a standoff portion, the contacting of a leading edge, the bounded aperture by an interior stopper edge that forms a barrier to a button, and the relationship of the components to each other in combination of a piece of clothing and button cover assembly as claimed; it would not be obvious to one in the art to have this assembly of structure.  The Examiner notes that the slider bar is a U-shaped wire that is spaced/offset from itself and that the snare is closed off on one end to hold the button.  Even though the components of wire clips, boundaries, snares, covers, extreme positions where the bar contacts the shaft of the button and where there is a leading edge of a flap contacts the wall of a button cover assembly, brackets, and covers in combination with articles of clothing are known to be used in the button fasteners art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON W SAN/Primary Examiner, Art Unit 3677